Luke, J.
Dinkins was convicted of the offense of cheating and swindling, upon two separate indictments, and both cases are here upon the sole assignment of error that his conviction was unauthorized by the evidence. The indictment in this case alleged that the defendant collected a subscription from one C. B. Anderson “with intent to deceive and thereby the said W. A. Dinkins did deceive the said C. B. Anderson out of the sum of one dollar.” There is no evidence in the record that C. B. Anderson was defrauded out of any money by the defendant; and his conviction in this case was unauthorized.

Judgment reversed.

Broyles, C. J., and Bloodworth, J., concur.